United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1567
                                   ___________

United States of America,          *
                                   *
         Plaintiff/Appellee,       *
                                   *    Appeal from the United States
    v.                             *    District Court for the
                                   *    Northern District of Iowa.
Ramon Gomez Godinez,               *
                                   *
         Defendant/Appellant.      *
                              ___________

                             Submitted: January 10, 2007
                                Filed: February 2, 2007
                                 ___________

Before MURPHY, HANSEN, and SMITH, Circuit Judges.
                           ___________

MURPHY, Circuit Judge.

       Ramon Gomez Godinez pled guilty to conspiring to distribute 500 grams or
more of a mixture or substance containing a detectable amount of methamphetamine
within 1000 feet of a public playground. The district court1 sentenced him within the
advisory guideline range to 252 months. On appeal Gomez Godinez raises a variety
of sentencing issues. We affirm.




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      In July 2002 officers from the Tri-State Drug Task Force began investigating
Juan Garcia for distribution of methamphetamine. On July 31, 2002 a confidential
informant notified police that they might find Garcia at the trailer home of Gomez
Godinez in Sioux City, Nebraska. When officers went to the trailer, they saw Marthel
Valencia Birrue and Pablo Blanco Lopez departing in a car. Police stopped them and
found three pounds of methamphetamine. Based on this information, police obtained
a warrant to search Gomez Godinez's trailer and found 789.1 grams of
methamphetamine, drug notes, and other drug paraphernalia.

      Police officers debriefed Juan Garcia about the case, and he told them that
Gomez Godinez was the "boss." Police also connected Garcia to Antonio Valadez,
who stated during questioning that Gomez Godinez was the largest drug dealer he
knew. Valadez said that he had received three pounds of methamphetamine from
Gomez Godinez in the summer of 2000 and another pound in 2002. Valencia Birrue
and Blanco Lopez told the officers that Gomez Godinez had transported
methamphetamine from Redwood City, California to Iowa on multiple occasions.
Blanco Lopez also told them that Gomez Godinez brought five to six pounds of
methamphetamine from California to Iowa every other month and that he had
observed him with this amount on three occasions.

       Gomez Godinez was indicted on November 20, 2003 for conspiracy to
distribute 500 grams or more of methamphetamine within 1000 feet of a public
playground, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, and 860(a).
He was not arrested until February 27, 2004, and he pled guilty on September 15,
2004. In his plea agreement he stipulated that he had participated in distributing over
15,000 grams of methamphetamine during the conspiracy and that he had distributed
the drugs within 1000 feet of a public playground.

      A presentence report prepared before Gomez Godinez's sentencing calculated
a base offense level of 39 based on the amount of drugs and the fact that the offense

                                         -2-
occurred within a protected area. The report referenced the statements made by
Garcia, Valadez, and Blanco Lopez. Gomez Godinez did not file any objection to the
presentence report. Three days before the sentencing hearing he submitted a
memorandum requesting a minor role reduction and consideration for his lack of
guidance as a youth and the stress faced by his family. At the hearing the district
court granted a three level reduction for acceptance of responsibility under U.S.S.G.
§ 3E1.1(a),(b), resulting in an adjusted offense level of 36. Combined with his
criminal history category of II, this yielded an advisory guideline range of 210 to 262
months. Because the government filed a prior felony drug offense enhancement under
21 U.S.C. § 851 the statutory mandatory minimum sentence was 240 months. The
government chose not to move for a departure for substantial assistance under
U.S.S.G. § 5K1.1. The district court sentenced Gomez Godinez to 252 months.

       On appeal Gomez Godinez argues that the court should have given him a two
level reduction since he played a minor role in the conspiracy. He also contends that
the court should have granted a two level departure for his lack of guidance as a youth
and his life circumstances, or based a variance under 18 U.S.C. § 3553(a) on these
circumstances. Finally, he claims that the government should have filed a motion to
reduce his sentence because of his substantial cooperation and that the district court
erred by refusing to hold a hearing on this issue.

       Gomez Godinez first argues that the court erred by failing to award him a two
level reduction under U.S.S.G. § 3B1.2(b) for his minor role. He claims that he was
not the manufacturer or the main distributor of the methamphetamine and that Juan
Garcia offered no facts to support the assertion that he was the "boss" of the operation.
He also claims the district court erred in failing to compare his acts and relative
culpability to those of the other participants, citing United States v. Johnson, 408 F.3d
535, 538-39 (8th Cir. 2005). The government responds that the presentence report,
which was not contested by Gomez Godinez, stated that he was not just a transporter,
but a major drug dealer who                routinely distributed large quantities of

                                          -3-
methamphetamine. Moreover, the government points out that the district court found
there was enough evidence to support a finding that he played an aggravating role.

      We review the district court's determination of whether a defendant qualifies
for a mitigating role reduction for clear error. United States v. Johnson, 358 F.3d
1016, 1017 (8th Cir. 2004). The defendant has the burden of proving he played a
minor role. United States v. Surratt, 172 F.3d 559, 567 (8th Cir. 1999). A reduction
may be appropriate if the defendant is "less culpable than most other participants,"
U.S.S.G. § 3B1.2, but is unwarranted if the defendant was "deeply involved" in the
offense. Johnson, 408 F.3d at 538-39. The appropriate test for whether a reduction is
appropriate is to compare the acts of the defendant "in relation to the relevant conduct
for which the participant is held accountable" and measure "each participant's
individual acts and relative culpability against the elements of the offense." Id.

       Here, the record demonstrates that Gomez Godinez was deeply involved in the
conspiracy and that his role was essential to the operation. He transported drugs
across state lines, stored them at his residence, and sold them. See United States v.
O'Dell, 204 F.3d 829, 837-38 (8th Cir. 2000) (defendant was deeply involved in a
conspiracy when he stored, transported, and helped cut methamphetamine). The
defendant did not contest the facts outlined in the presentence report, including the
characterization that he was the "boss" of the conspiracy, which signifies that his
relative culpability and involvement in the offense could not have been significantly
less than the other coconspirators. It was not erroneous for the district court to rely
on these facts since he did not contest them. We conclude the district court did not
clearly err in finding that Gomez Godinez was not a minor participant nor in denying
a reduction on this ground.

      Gomez Godinez next argues that the court erred by not granting him a two level
downward departure under U.S.S.G. § 5H1.12 because he lacked guidance as a youth
and because his life circumstances put this case outside of the heartland. He points

                                          -4-
out that he lost his father at the age of twelve, was unable to attend school, and
remained illiterate until late adolescence. He also suggests that he was coerced to
participate in criminal activities to support his family because with no education and
a drug addiction he lacked marketable skills. He argues that the same life
circumstances would justify a variance under the factors outlined in 18 U.S.C. §
3553(a).

       Under U.S.S.G. § 5H1.12, lack of guidance as a youth is "not relevant to
determining whether a departure is warranted." Moreover, a district court's decision
not to depart is unreviewable as long as the court recognized its authority to depart.
United States v. Washington, 467 F.3d 1122, 1124 (8th Cir. 2006). Here, the district
court expressly stated at the sentencing hearing that Gomez Godinez's circumstances
were not outside the heartland and declined to depart on this basis.

       The district court also analyzed the reasonableness of the sentence according
to the 18 U.S.C. § 3553(a) factors and determined that a sentence within the advisory
range was appropriate, pointing to the facts that Gomez Godinez had previously been
convicted of a drug distribution crime and had not reformed and that his life
circumstances were not unusual. The district court did not abuse its discretion by not
granting a variance based on Gomez Godinez's life circumstances and lack of
guidance as a youth. We conclude that his sentence was not unreasonable.

       Gomez Godinez finally argues that the government acted in bad faith by
refusing to move for a substantial assistance departure pursuant to U.S.S.G. § 5K1.1
and that the court erred by failing to grant a hearing on the issue. He contends he fully
provided substantial assistance, that the prosecution indicated it would continue to
use his assistance in the future, and that the government withheld the motion because
it did not want to provide Gomez Godinez the benefit of his bargain in the plea
agreement. The government responded that these were only bare assertions which
did not meet the requisite substantial threshold showing that would require the court

                                          -5-
to hold an evidentiary hearing, that the information he provided had not been used to
indict anyone, and that he was not truthful when questioned.

       A district court has authority to review a prosecutor's choice not to move for a
substantial assistance departure if the court finds the refusal was based on an
unconstitutional motive or was not "rationally related to any legitimate Government
end." Wade v. United States, 504 U.S. 181, 185-86 (1992); see also United States v.
Marks, 244 F.3d 971, 975 (8th Cir. 2001). The government does not have a duty to
move to depart on this basis unless the plea agreement created one. Wade, 504 U.S.
at 185. If the plea agreement granted the government discretion to choose whether to
make a departure motion, the defendant must make a "substantial threshold showing
of prosecutorial discrimination or irrational conduct" in order to warrant an
evidentiary hearing. United States v. Amezcua, 276 F.3d 445, 447 (8th Cir. 2002).

        Here, the plea agreement granted the prosecution discretion to decide whether
to move for a sentence reduction based upon substantial assistance. Under this
agreement, the government had the authority to determine if the quality and usefulness
of Gomez Godinez's assistance warranted a departure motion. See United States v.
McClure, 338 F.3d 847, 851 (8th Cir. 2003). Gomez Godinez does not contest the
government's assertion that the information he provided had not been used to indict
anyone or that the government was concerned about his truthfulness. Moreover, he
fails to identify any unconstitutional motive affecting the prosecution's decision or to
assert that the government's refusal was "not rationally related to any legitimate
Government end." See Marks, 244 F.3d at 975 (internal marks omitted). A
defendant's bare assertions that he provided substantial assistance are insufficient to
require a hearing on the matter without more specific allegations of improper motive.
See id. at 975. The prosecution had discretion spelled out in the plea agreement to
refrain from making a departure motion based on substantial assistance,




                                          -6-
and we conclude that the district court did not err by not holding an evidentiary
hearing on the issue.

      For the foregoing reasons we affirm the judgment of the district court.
                          _________________________




                                        -7-